         Case 4:21-cv-00027-DC-DF Document 1 Filed 04/22/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

 ALFREDO ODAR,                                   §
            PLAINTIFF                            §
                                                 §
 VS.                                             §         CIVIL ACTION NO. 4:21-CV-00027
                                                 §
 FELIX ENERGY HOLDINGS II, LLC                   §
 AND ROCKY MOUNTAIN CRUDE                        §
 OIL LLC,                                        §
            DEFENDANTS                           §



            DEFENDANT FELIX HOLDINGS II, LLC’S NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Defendant FELIX ENERGY HOLDINGS II, LLC (“Felix”) files this Notice of Removal

and in support thereof shows the Court as follows:

                                           I.
                                   STATE COURT ACTION

       1.      On or about March 12, 2021, Plaintiff ALFREDO ODAR (“Plaintiff” or

“ODAR”) sued Defendants FELIX and his employer, ROCKY MOUNTAIN CRUDE OIL,

LLC, in the 143rd District Court of Reeves County, Texas, in Cause Number 21-03-23887-CVR,

styled Alfredo Odar v. Felix Energy Holdings II, LLC, and Rocky Mountain Crude Oil, LLC (the

“State Action”). Plaintiff alleges negligent activity claims and premises liability. Plaintiff seeks

damages in excess of $75,000.00 as he alleges damages exceeding $1,000,000.00. FELIX

ENERGY HOLDINGS II, LLC has been merged into a successor entity, WPX Energy Permian,

LLC. Both entities and their members are diverse and removal is proper.




DEFENDANT FELIX ENERGY HOLDINGS II, LLC’S NOTICE OF REMOVAL                                   PAGE 1
         Case 4:21-cv-00027-DC-DF Document 1 Filed 04/22/21 Page 2 of 6




       2.      Pursuant to Sections 1441 and 1446 of Title 28 of the United States Code,

Defendant FELIX removes this action to the United States District Court for the Western District

of Texas, Pecos Division, which is the judicial district in which the action is pending.

                                         II.
                              PROCEDURAL REQUIREMENTS

       3.      The State Action is properly removed to this Court. The State Action is pending in

the 143rd Judicial District Court of Reeves County, Texas. Reeves County, Texas is one of the

counties within the Pecos Division for the Western District of Texas. 28 U.S.C. §§ 1441, 1446(a).

       4.      Defendant timely removes the State Action because Defendant received notice of

the State Action less than thirty days prior to the date of removal. Service of process on Defendant

was received March 24, 2021. A true and correct copy of the First Amended Petition is attached

as Exhibit A. Less than thirty days have passed since Defendant’s receipt of the initial pleading

setting forth the claim for relief. 28 U.S.C. § 1446(b).

                                            III.
                                    BASIS FOR REMOVAL

       5.      Removal is proper in this situation because ALFREDO ODAR’s causes of action

against FELIX ENERGY HOLDINGS II, LLC invoke this Honorable Court’s diversity

jurisdiction and the amount in controversy exceeds $75,000.00. ODAR claims “monetary relief

over $1,000,000” in paragraph 2 of his state court petition.

       A.      The Proper Parties are of Diverse Citizenship.

       6.      Plaintiff is a citizen of Texas. Plaintiff’s First Amended Petition alleges that his

residential address and domicile are in Harris County, Texas. See Exhibit A. Defendant, FELIX

ENERGY HOLDINGS II, LLC is a limited liability company organized under the state laws of

Delaware. On June 1, 2020, FELIX ENERGY HOLDINGS II, LLC merged into WPX Energy



DEFENDANT FELIX ENERGY HOLDINGS II, LLC’S NOTICE OF REMOVAL                                   PAGE 2
         Case 4:21-cv-00027-DC-DF Document 1 Filed 04/22/21 Page 3 of 6




Permian, LLC. WPX Energy Permian, LLC is a Delaware limited liability company with its

principal place of business in Oklahoma. WPX Energy Inc. is the sole member of WPX Energy

Permian, LLC. WPX Energy, Inc. is a Delaware corporation with its principal place of business

in Oklahoma.

       7.      Defendant, ROCKY MOUNTAIN CRUDE OIL, LLC, is a limited liability

company organized under the laws of Texas but is improperly joined.

       8.      “The citizenship of a limited partnership is based upon the citizenship of each of

its partners.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008). Likewise,

“the citizenship of an LLC is determined by the citizenship of all of its members.” Id. at 1080. A

corporation is a citizen of the state where it was incorporated and the state where it has its

principal place of business. 28 U.S.C. § 1332(c)(1); Lincoln Prop. Co. v. Roche, 546 U.S.

81, 88-89 (2005).

       9.      For the purpose of diversity, Defendant, FELIX ENERGY HOLDINGS II, LLC

is a Delaware limited liability company. Further its successor entity, WPX Energy Permian, LLC

is a Delaware limited liability company with its principal place of business in Oklahoma with a

Delaware corporation as its sole member. Accordingly, there is diversity of citizenship between

Plaintiff and FELIX ENERGY HOLDINGS II, LLC.

       B.      The Court Should Disregard the Citizenship of Defendant Rocky Mountain
               Crude Oil, LLC, Odar’s employer, as it is Improperly Joined.

       10.     For the purposes of citizenship, ROCKY MOUNTAIN CRUDE OIL, LLC,

Plaintiff’s employer, has been improperly joined for the sole purpose of defeating diversity

jurisdiction. See B., Inc. v. Miller Brewing Co., 663 F.2d 545, 546 (5th Cir. 1981). Courts have

removal jurisdiction over cases in which an in-state Defendant has been fraudulently joined. Rawls

v. Old Republic Gen. Ins. Group, Inc., 489 F. Supp. 3d 646, 654 (S.D. Tex. 2020).

DEFENDANT FELIX ENERGY HOLDINGS II, LLC’S NOTICE OF REMOVAL                                  PAGE 3
         Case 4:21-cv-00027-DC-DF Document 1 Filed 04/22/21 Page 4 of 6




       11.     To establish that an in-state Defendant has been fraudulently joined, the removing

party must show either “that there is no possibility that the Plaintiff would be able to establish a

cause of action against the in-state court; or that there has been outright fraud in the Plaintiff’s

pleading of jurisdictional facts.” B., Inc., 663 F.2d at 549. Here, Plaintiff’s exclusive remedy

against ROCKY MOUNTAIN CRUDE OIL, LLC is under a Workers’ Compensation claim and

there is no valid state court cause of action. Wingfoot Enterprises v. Alvarado, 111 S.W.3d 134,

145 (Tex. 2003). Defendant ROCKY MOUNTAIN CRUDE OIL, LLC, has been fraudulently

joined; therefore, this case is properly removed.

       12.     Diversity is complete because Plaintiff is a Texas Citizen and Defendant FELIX

ENERGY HOLDINGS II, LLC is not a citizen of Texas. Removal is proper under Section

1441(b)(2) because no Defendant is a citizen of Texas, the state in which Plaintiff brought the

State Action. 27 U.S.C. §1441(b)(2).

       C.      Amount in Controversy – Plaintiff seeks more than $1,000,000.

       13.     The minimum amount in controversy requirement is met in this case. This case

involves an amount in controversy that exceeds $75,000.00. See Ex. B. See 28 U.S.C. § 1332;

See Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002) (“This

[amount in controversy] requirement is met if (1) it is apparent from the face of the petition that

the claims are likely to exceed $75,000 . . .”). Plaintiff alleges in paragraph 2 of his Petition that

he “seeks monetary relief over $1,000,000.”

       14.     Based on the allegations in Plaintiff’s petition, the amount in controversy exceeds

$75,00.00. Because there is also complete diversity between the Defendants and Plaintiff, this

Court has jurisdiction pursuant to 28 U.S.C. § 1332(a), and this Notice of Removal is proper and

timely filed. See 28 U.S.C. §§ 1332(a), 1441, 1446.



DEFENDANT FELIX ENERGY HOLDINGS II, LLC’S NOTICE OF REMOVAL                                     PAGE 4
         Case 4:21-cv-00027-DC-DF Document 1 Filed 04/22/21 Page 5 of 6




                                         CONCLUSION

       WHEREFORE, Defendant removes this action from the 143rd Judicial District Court of

Reeves County, Texas, to the United States District Court for the Western District of Texas, Pecos

Division, so that this Court may assume jurisdiction over the cause as provided by law. Defendant

prays for such other and further relief, in law and in equity, both general and specific, to which it

may show itself to be justly entitled.


                                              Respectfully submitted,

                                              SHAFER, DAVIS, O’LEARY & STOKER
                                              P.O. Drawer 1552
                                              Odessa, TX 79760-1552
                                              T: (432) 332-0893
                                              F: (432) 333-5002
                                              E: dharper@shaferfirm.com


                                              BY: /S/ DANIEL J. HARPER
                                                      DANIEL J. HARPER
                                                      State Bar No. 24074363

                                              ATTORNEY FOR DEFENDANT
                                              FELIX ENERGY HOLDINGS II, LLC




DEFENDANT FELIX ENERGY HOLDINGS II, LLC’S NOTICE OF REMOVAL                                    PAGE 5
        Case 4:21-cv-00027-DC-DF Document 1 Filed 04/22/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       On the 22nd day of April 2021, a true and correct copy of the above and foregoing
instrument has been served on:

                                      Mr. Juan C. Garcia
                                    JOHNSON GARCIA, LLP
                                       Two Arena Place
                                7324 Southwest Fwy, Suite 545
                                    Houston, Texas 77074
                                 juan@johnsongarcialaw.com
                                    Attorneys for Plaintiff

                                            /S/ DANIEL J. HARPER____________________
                                            DANIEL J. HARPER




DEFENDANT FELIX ENERGY HOLDINGS II, LLC’S NOTICE OF REMOVAL                            PAGE 6
